Citation Nr: 0420595	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for hemorrhoids


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 RO rating decision which denied 
service connection for hemorrhoids.  The veteran testified at 
a hearing at the RO in May 2001.  The Board remanded the 
claim to the RO in October 2003 for further development.  


FINDINGS OF FACT

Claimed hemorrhoids are not currently present.


CONCLUSION OF LAW

Claimed hemorrhoids were not incurred in or aggravated by the 
veteran's active service.  38 C.F.R. § 1110; 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1967 to May 1971.  Service connection is in effect for 
several conditions due to injuries in an August 1968 car 
accident, including splenectomy, residuals of laceration of 
the diaphragm, residuals of liver laceration, residuals of a 
right wrist fracture, residuals of fractures of the mandible 
and maxilla, residuals of a nasal fracture, an upper lip 
scar, and (for dental treatment purposes) trauma residuals to 
several teeth.  Service medical records note that in October 
1969 he was seen for possible hemorrhoids and he complained 
of itching and soreness.  The examiner noted a small fissure 
on the anal verge.  He was seen that same month for 
persistent of anal pruritis and burning; examination revealed 
mild irritation.  He was treated in August 1970 for a chief 
complaint of hemorrhoids, with burning and itching on 
defecation.  However, no internal or external hemorrhoids 
were found.  The impression was tight anal sphincter, 
possible fissures.  In February 1971, he was hospitalized for 
constipation of questionable etiology; he reported having had 
constipation for several years.  A March 1971 outpatient 
proctology examination was normal.  On an April 1971 medical 
history report for the service separation examination, the 
veteran checked a space to indicate a history of piles or 
rectal disease.  The April 1971 separation physical 
examination noted the anus and rectum evaluation (including a 
check for hemorrhoids) was normal.  The examiner said that 
reported hemorrhoids were asymptomatic now.

A number of post-service medical records refer to 
gastrointestinal conditions other than hemorrhoids.  Records 
from J. Senter, M.D., note that in March 1994 the veteran was 
seen for possible hemorrhoids, with swelling and pain in the 
rectal area on and off for two to three months.  No lesions 
were felt.  The assessment was somewhat illegible, but seemed 
to refer to perirectal discomfort.  VA medical records from 
1999 to 2002 relate to various conditions, but not 
specifically to any finding of or treatment for hemorrhoids.

At a May 2001 RO hearing, the veteran described the car 
accident and injuries during service.  He reported having 
hemorrhoids as a result of the accident, with symptoms 
continuing to the present day.
 
In March 2003, the RO requested that the veteran submit any 
additional evidence, but he did not furnish any.  In December 
2003, the RO requested that he identify all VA and non-VA 
medical providers who had treated hemorrhoids since service, 
but he did not reply.  

On VA examination in December 2003, the veteran complained of 
stained toilet paper sometimes because of rubbing.  He said 
that internal hemorrhoids hurt all the time.  He denied fecal 
leakage or involuntary bowel movements; sphincter control was 
reportedly normal.  Physical examination found no evidence of 
fecal leakage, anemia, or bleeding.  No internal or external 
hemorrhoids were detected; there were no residuals of 
external hemorrhoids either, such as tags, fissures, or 
irregularities.  The diagnosis was "no hemorrhoids found."

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, the supplemental statements of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claim for 
service connection for hemorrhoids.  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained, and a VA examination has been provided.  The notice 
and duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  One of the 
requirements for service connection is competent evidence 
that a claimed disability currently exists.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

The service medical records from the veteran's 1967-1971 
active duty raise the possibility of hemorrhoids, although 
chronic hemorrhoids are not shown in service.  Similarly, 
there are isolated references in the post-service medical 
records of possible hemorrhoids, although chronic hemorrhoids 
are not shown.  The latest VA examination in 2003 
specifically found no hemorrhoids or residuals of prior 
hemorhoids.  Claimed hemorrhoids are not shown by competent 
medical evidence to currently exist, and thus there may be no 
service connection.  Id.

As the preponderance of the evidence is against the claim for 
service connection for hemorrhoids, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for hemorrhoids is denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



